DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group II in the reply filed on March 1, 2021 is acknowledged. 
Claims 1-11 are currently pending.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2021.

Claim Objections
3.	Claim 9 is objected to because of the following informalities:  for depending on a withdrawn claim.  Appropriate correction is required.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (Analyst 2019 144 921-927 published 10/8/2018).
	Regarding Claim 9 Park discloses a method to directly visualize a genomic map on a large DNA molecule instantly stained with red and green DNA-binding fluorescent proteins without DNA amplification. Park teaches that they constructed a few types of fluorescent protein-fused DNA-binding proteins: H-NS (histone-like nucleoid-structuring protein), DNA-binding domain of BRCA1 (breast cancer 1), high mobility group-1 (HMG), and lysine tryptophan (KW) repeat motif. Because H-NS and HMG preferentially bind A/T-rich regions, we combined A/T specific binder (H-NS-mCherry and HMG-mCherry as red color) and a non-specific complementary DNA binder (BRCA1-eGFP and 2(KW)2-eGFP repeat as green color) to produce a sequence-specific two-color DNA physical map for efficient optical identification of single DNA molecules (abstract).  Fig. 1 demonstrates λ DNA staining by combining H-NSmCherry and BRCA1-eGFP. Thus Park discloses a method comprising treating a sample with a composition comprising: an adenine/thymine (A/T)-specific DNA binding protein linked with a first fluorescent protein (H-NSmCherry); and an AT-non-specific DNA binding protein linked with a second fluorescent protein (BRCA1-eGFP).
	Regarding Claim 10 Park teaches that they visualized small DNA molecules obtained from two viruses, M13 and MLV.   As shown in Fig. 4, the DNA molecules were two-color 
	Regarding Claim 11 Park teaches a method wherein the sample is a single DNA molecule (see Title).

7.	Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (RSC Adv 2016, 6, 46291-46298).
	Regarding Claim 9 Lee teaches that they were able to visualize large DNA molecules with novel fluorescent protein–DNA binding peptides (FP–DBPs). They constructed FP–DBPs by linking fluorescent protein to the N- or C-terminal of one or two peptides (abstract).  Fig. 1 presents T4 DNA molecules (166 kbps, 55.8 μm) stained with seven FP–DBPs that we designed. Five out of seven FP–DBPs successfully visualized the entire DNA backbones. As shown in Fig 1, five out of the seven FP-DBPs successfully visualized the entire DNA backbones. 

    PNG
    media_image1.png
    414
    789
    media_image1.png
    Greyscale

It is noted that it is a property of 2(KW)2 that is an A/T nonspecific DNA binding protein linked to a fluorescent protein (eGFP).  It is a property of 2HMG that it is an A/T specific DNA binding protein linked to a fluorescent protein (eGFP). Thus Lee discloses a method comprising treating a sample (T4 DNA) with a composition comprising: an adenine/thymine (A/T)-specific DNA binding protein linked with a first fluorescent protein (2HMG); and an AT-non-specific DNA binding protein linked with a second fluorescent protein (2(KW)2).

Regarding Claim 10 Lee teaches that they also analyzed fluorescence intensity profiles for FP–DBP stained DNA backbones.  Fig. 4, shows the fluorescence intensity profile along DNA backbones. Microscopic images and their intensity profiles represent elongated λ DNA (48.5 kbp) monomer stained with YOYO-1 and various FP–DBPs. Each intensity profile of λ DNA is shown with single molecule DNA image, compared to in silico A/T frequency. 

    PNG
    media_image2.png
    393
    366
    media_image2.png
    Greyscale

	Thus Lee teaches a method further comprising comparing the A/T frequency of the entire genome of an analysis target (in silico A(T) map of λ DNA) and the A/T frequency of the sample treated with the composition ( λ DNA stained with 2HMG).  
	Regarding Claim 11 Lee teaches a method wherein the sample is a single DNA molecule (see Fig 1 insert).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634